MATTHIAS, J.
1. Judisdiction is conferred upon the court of insolvency in proceedings for the appropriation of property for park purposes by the provisions of Sections 1629 and 2976-7, General Code.
2. A writ of prohibition will not lie to prevent the exercise of that jurisdiction upon the ground that a board of park commissioners in making* such appropriation is exceeding the powers conferred upon it by law or that the law conferring the power it seeks to exercise contravenes some provision of the constitution. An ample remedy is afforded by injunction. -
(Marshall, CJ., Day, Allen, Kinkade, Robinson and Jones, JJ., concur.)